Citation Nr: 0638598	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  03-08 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right elbow 
disability.

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
right foot disability.

4.  Entitlement to service connection for degenerative 
disc/joint disease of the lumbar spine, to include as 
secondary to a service-connected right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1972 to 
October 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  

The Board observes that the veteran's appeal originally 
included the issue of entitlement to an increased evaluation 
for degenerative joint disease of the right foot status post 
dislocation and removal of bony growth.  However, the veteran 
submitted a statement in May 2006 in which he indicated that 
his appeal was satisfied as of March 2006.  Accordingly, the 
issue of entitlement to an increased evaluation for 
degenerative joint disease of the right foot status post 
dislocation and removal of bony growth no longer remains in 
appellate status and no further consideration is required.

In a July 2006 statement, the veteran indicated that he was 
reasserting claims for service connection for dental 
problems, bilateral hearing loss, and tinnitus as he had 
previously done in a February 2001 application.  The Board 
notes that the aforementioned matters have not been developed 
for appellate review and are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reason for Remand:  To obtain a medical opinion.

The veteran's service medical records indicate that he 
dislocated his right foot when he fell off of a roof in 
August 1977 and that he injured his cervical collar in a car 
accident in October 1981.  The veteran later complained of 
right elbow pain in January 1990 at which time he was 
diagnosed with tendonitis, and he returned for treatment for 
his right elbow and right knee in April 1990.  He was also 
seen in May 1990 for low back pain and spasms.  In addition, 
the veteran is service-connected for a right foot disability, 
which he has claimed caused or aggravated some of the 
disabilities on appeal.  Moreover, the Board notes that the 
veteran's recent treatment records show that he has been 
treated for and diagnosed as having a right shoulder 
disability, a right elbow disability, a right knee 
disability, and degenerative disc/joint disease of the lumbar 
spine.  

It is noted that the veteran was afforded VA examinations (in 
July 2002 and later in April 2005) but such were inadequate 
as they did not fully address the critical matter of whether 
the disabilities at issue are related to service or a 
service-connected disability, and did not include a claims 
file review.  Therefore, the Board finds that a medical 
opinion is necessary for the purpose of determining the 
nature an etiology of any right shoulder disability, right 
elbow disability, right knee disability, or degenerative 
disc/joint disease that may be available.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should refer the veteran's 
claims folder to the July 2002 VA 
examiners or, if they are unavailable, 
to another suitably qualified VA 
examiner for an opinion as to nature 
and etiology of any right shoulder 
disability, right elbow disability, 
right knee disability, and 
degenerative disc/joint disease of the 
lumbar spine that may present.  The 
examiner should be requested to review 
all pertinent records associated with 
the claims file, including the 
veteran's service medical records, and 
to comment on whether it is at least 
as likely as not that the veteran 
currently has a right shoulder 
disability, a right elbow disability, 
a right knee disability, and/or 
degenerative disc/joint disease of the 
lumbar spine that are related to his 
injuries and symptomatology in service 
or are otherwise etiologically related 
to his military service.  The examiner 
should also state whether it is at 
least as likely as not that those 
disorders were either caused by or 
permanently aggravated by his service-
connected right foot disability.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2006), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

